DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se, which fails to fall within at least one of the four categories of patent eligible subject matter. All components are modules listed as software per se. No hardware component is being recited.
	It is suggested to add a hardware component (e.g. a processor) as specification and drawing to the claim device for statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are indefinite because the phrase “search power” is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poreh (US 20150206160 A1) in view of Debickes et al. (US 20180165473 A1, hereinafter Debickes).

Regarding Claim 1, Poreh discloses a search engine (Fig. 1; [0037]: System server 16 electronically delivers the article), comprising: 
a search bar for receiving one or more keywords from a user for searching one or more digital content items ([0088]: As in the case of other categories of users, the PPV user can create a new active channel by entering a search term or query in the box labeled "filter."; [0056]: A channel can be narrow or broad; for example, it can be based on keywords); 
a plurality of searching modes (Fig. 1; [0083]: system server 16, which sends to the user's screen a webpage that… may provide a filter menu through which the user can create new active channels (e.g. by submitting a search query) [the filter menu corresponds to searching modes]) including a value mode (Fig. 2A; [0060]: the metrics… may include… the initial value), a popularity mode (Fig. 2A; [0060]: Step 2c processes the received metrics to generate or update a rating for the author, publisher and/or the article), and an expert mode ([0095]: The system generates this information… through the use of scripts that act as a computer-implemented expert system operating in the pricing engine of the system), wherein one of the value mode, the popularity mode, and the expert mode is selected by the user to perform the search on the search engine (Fig. 2; [0084]: Through clicking the left column entries, the user can select: Top Stories, in which case the right columns will show a selection of several stories that are the most popular ones at the time).
However, Poreh does not explicitly teach “a plurality of privacy modes including a private mode of conducting the search on the search engine and a public mode of conducting the search on the search engine, wherein one of the private mode and the public mode is selected by the user to set the user's privacy, wherein the search engine is configured to: execute the search based on the one or more keywords, the selected searching mode, and the set user's privacy to retrieve the one or more digital content items from World Wide Web or one or more databases in real time, and generate a search result page including the one or more digital content items and present the search result page to a user-computing device of the user.”.
On the other hand, in the same field of endeavor, Debickes teaches
a plurality of privacy modes (Fig. 2; [0030]: Operation of the hardware switch 282 in an example causes the privacy mode controller 208 to receive an input indicating a selected privacy mode definition from within a plurality of privacy mode definitions) including a private mode of conducting the search on the search engine and a public mode of conducting the search on the search engine, wherein one of the private mode and the public mode is selected by the user to set the user's privacy ([0029]: selecting the one privacy mode definition turns privacy mode “on” and not selecting that privacy mode definition, whereby no privacy mode definition is selected, turns the privacy mode “off.”), wherein the search engine is configured to: 
execute the search based on the one or more keywords, the selected searching mode, and the set user's privacy to retrieve the one or more digital content items from World Wide Web or one or more databases in real time (Fig. 2; [0050]: Web browser 276 allows a user to view information via the World Wide Web (WWW)… asserting the privacy mode only enable input 278 causes the web browser 276 to start up or default into its privacy mode; [0069]: As described above, these definitions are able to be based on one or more of user provided selections), and 
generate a search result page including the one or more digital content items and present the search result page to a user-computing device of the user (Fig. 8; [0081]: a… web page download is processed by the communication system… the received data is able to be processed for output to the display 834).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the search engine of Poreh to incorporate the teachings of Debickes to include “a plurality of privacy modes including a private mode of conducting the search on the search engine and a public mode of conducting the search on the search engine, wherein one of the private mode and the public mode is selected by the user to set the user's privacy, wherein the search engine is configured to: execute the search based on the one or more keywords, the selected searching mode, and the set user's privacy to retrieve the one or more digital content items from World Wide Web or one or more databases in real time, and generate a search result page including the one or more digital content items and present the search result page to a user-computing device of the user.”
The motivation for doing so would be to allow a user to easily and quickly activate or deactivate a selected privacy mode, as recognized by Debickes ([0014] of Debickes: The below described examples of systems and methods allow a user to easily and quickly activate or deactivate a selected privacy mode for an electronic device).

Regarding Claim 2, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
 Poreh further teaches wherein the value mode corresponds to a mode of searching the one or more digital content items based on a market value associated with each of the one or more digital content items (Fig. 1; [0083]: system server 16, which sends to the user's screen a webpage that… may provide a filter menu through which the user can create new active channels (e.g. by submitting a search query); Fig. 2A; [0060]: the metrics… may include… the initial value); [0094]: The middle screen contains the heading "5.Quantification," informs the publisher about the system's estimates of revenue from users' access to similar articles over a specified time interval, and prompts the publisher to assign a proposed money value to the article [market value]).

Regarding Claim 3, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
Poreh further teaches wherein the popularity mode corresponds to a mode of searching the one or more digital content items based on a popularity associated with each of the one or more digital content items (Fig. 2; [0084]: Through clicking the left column entries, the user can select: Top Stories, in which case the right columns will show a selection of several stories that are the most popular ones at the time).

Regarding Claim 4, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
Poreh further teaches wherein the expert mode corresponds to a mode of searching the one or more digital content items by one or more subject matter experts on behalf of the user ([0088]: As in the case of other categories of users, the PPV user can create a new active channel by entering a search term or query in the box labeled "filter.", wherein the one or more subject matter experts are searched and hired by the user on the search engine based on the one or more keywords ([0033]:  "Lifetime" of an article or answer is used in this patent specification as shorthand notation for a publisher's, a journalist's or the system's expectation or estimate, at any given point in time, of the remaining time period during which users of the system would be willing to pay to read, view or download a specific article or answer. See also para [0083]).

Regarding Claim 5, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
Poreh further teaches, further comprising a channel component including a plurality of channels, wherein each channel corresponds to a content group associated with one or more preferred or trending keywords ([0033]: "Channel" is a live, customized search avenue that matches users with publishers, and can be based on keywords, topics, specific publications, specific topics, etc.).

Regarding Claim 6, the combined teachings of Poreh and Debickes disclose the search engine of claim 5.
Poreh further teaches wherein each channel is utilized by the user to directly access preferred digital content items without searching the preferred or trending keywords ([0033]: A channel can be preset by the system or set or defined by a user or publisher. "Granulated" designates access that applies different rules to different classes of publishers, users, or others seeking access to the system).

Regarding Claim 7, Poreh discloses the search engine of claim 5,.
Poreh further teaches wherein each channel is updated and notified to the user in real time ([0089]: FIG. 4 illustrates an example of a screen that the system downloads to a real time user).

Regarding Claim 8, the combined teachings of Poreh and Debickes disclose the search engine of claim 7.
Poreh further teaches wherein each channel is integrated with an indicator that indicates a count of new updated content with respect to a count of total content in the channel (Fig. 4, New Channel Types; [0089]: FIG. 4 also illustrates the genre symbols and channel type symbols and meanings attached to them).

Regarding Claim 9, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
Poreh further teaches, further comprising a zoom-in component that is integrated with the search bar on a search result page including the one or more digital content items retrieved by the search engine based on the one or more keywords (Figs 7 and 8; [0093]: Additional facilities can be provided to allow publishers (who also may be users) to view information regarding questions and to post answers, which information may treat answers and potential answers in a way similar to the treatment of articles and potential articles).

Regarding Claim 10, the combined teachings of Poreh and Debickes disclose the search engine of claim 9.
Poreh further teaches wherein the zoom-in component is accessed or selected by the user to open an additional search bar that is integrated on the search bar (Figs 7 and 8; [0093]: Additional facilities can be provided to allow publishers (who also may be users) to view information regarding questions and to post answers, which information may treat answers and potential answers in a way similar to the treatment of articles and potential articles).

Regarding Claim 11, the combined teachings of Poreh and Debickes disclose the search engine of claim 10.
 Poreh further teaches wherein the additional search bar is utilized by the user to provide additional keywords to further narrow down a search result that has been previously generated or retrieved by the search engine based on the one or more keyword ([0093]: Additional facilities can be provided to allow publishers (who also may be users) to view information regarding questions and to post answers, which information may treat answers and potential answers in a way similar to the treatment of articles and potential articles).

Regarding Claim 12, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
Debickes further teaches wherein the searched keywords and related search results are either kept private or made public based on the set privacy mode of the user (Fig. 2; [0029]: selecting the one privacy mode definition turns privacy mode “on” and not selecting that privacy mode definition, whereby no privacy mode definition is selected, turns the privacy mode “off.”; [0050]: If the privacy mode only enable input 278 is not asserted, the web browser 276 is able to operate in modes other than the privacy mode).

Regarding Claim 13, the combined teachings of Poreh and Debickes disclose the search engine of claim 12.
Debickes further teaches wherein the searched keywords and related search results are kept private and are not shared with any other users, when the search is performed in the private mode by the user ([0014]: Privacy functions in some examples include: functions associated with recording or sending video, photos, audio, or combinations of these; functions for recording or transmitting the device's location; functions for sending data to nearby devices; functions associated with monitoring the use or operation of various aspects of the device; other functions; or any combination of these).

Regarding Claim 19, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
Poreh further teaches wherein each digital content is presented along with one or more associated static and dynamic information ([0084]: FIG. 2 illustrates one example of a webpage that the system can provide on the screen of a pay-per-view (PPV) user; [0114]: This patent specification thus describes a computer-implemented system configured to provide dynamic, essentially real time pricing of users' access to content).

Regarding Claim 20, the combined teachings of Poreh and Debickes disclose the search engine of claim 19.
Poreh further teaches wherein the static information of each digital content includes a content type, and wherein the dynamic information of each digital content includes at least a content market value and a content popularity index that are dynamically changing in real time ([Abstract]: The system automatically stores content together with parameters that pertain to the content and facilitate users' access, and automatically and dynamically prices access to the articles in a manner relating prices to user behavior; [0114]: This patent specification thus describes a computer-implemented system configured to provide dynamic, essentially real time pricing of users' access to content represented by articles and/or answers to questions, which pricing can vary over time with user behavior to reflect actual values that users place on access to the articles and/or answers).	

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poreh (US 20150206160 A1) in view of Debickes et al. (US 20180165473 A1, hereinafter Debickes) and in further view of Ickman et al. (US 20120290549 A1, hereinafter Ickman).

Regarding Claim 14, the combined teachings of Poreh and Debickes disclose the search engine of claim 12.
However, the combined teachings of Poreh and Debickes do not explicitly teach “wherein the searched keywords and related search results are shared with other users who are following the user on the search engine, when the search is performed in the public mode by the user.”
On the other hand, in the same field of endeavor, Ickman teaches wherein the searched keywords and related search results are shared with other users who are following the user on the search engine, when the search is performed in the public mode by the user ([0006]: Therefore, when a user enters an information retrieval query, a topic feed generator automatically generates a topic feed for publication or distribution to a set of followers or recipients).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Poreh and Debickes to incorporate the teachings of Ickman to include “wherein the searched keywords and related search results are shared with other users who are following the user on the search engine, when the search is performed in the public mode by the user.”
The motivation for doing so would be to allow people to learn more about shared interests with other people, as recognized by Ickman ([0005] of Ickman: By making the information retrieval process public, so that it can be followed by others, an interest graph can be captured that allows people to learn more about shared interests with other people).

Regarding Claim 15, the combined teachings of Poreh and Debickes disclose the search engine of claim 12.
However, the combined teachings of Poreh and Debickes do not explicitly teach “further comprising a read what they read (RWTR) component that is configured to enable or allow the user to access at least one of the searched keywords and related search results searched by the user's followings on the search engine.” 
On the other hand, in the same field of endeavor, Ickman teaches further comprising a read what they read (RWTR) component that is configured to enable or allow the user to access at least one of the searched keywords and related search results searched by the user's followings on the search engine ([0030]-[0031]: Topic feed generator 12 , in response to receiving query 60, generates a topic feed that includes query 60 and that is to be output in the public stream 52 as a topic feed 70… Feed distributor component 14 then accesses data store 20 to identify the followers of both John Doe (the user that submitted query 60 ) and the followers of the subject matter content of the query 60, itself… Feed distributor component 14 then distributes or publishes the topic feed 70 to those recipients that were identified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Poreh and Debickes to incorporate the teachings of Ickman to include “further comprising a read what they read (RWTR) component that is configured to enable or allow the user to access at least one of the searched keywords and related search results searched by the user's followings on the search engine.”
The motivation for doing so would be to automatically generates search results for publication or distribution to a set of followers, as recognized by Ickman ([0006] of Ickman: Therefore, when a user enters an information retrieval query, a topic feed generator automatically generates a topic feed for publication or distribution to a set of followers or recipients who have elected to receive the topic feed from either the user or based on the subject matter content of the query).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poreh (US 20150206160 A1) in view of Debickes et al. (US 20180165473 A1, hereinafter Debickes) and in further view of Toriwaki et al. (JP 2018032166 A, hereinafter Toriwaki).

Regarding Claim 16, the combined teachings of Poreh and Debickes disclose the search engine of claim 1.
However, the combined teachings of Poreh and Debickes do not explicitly teach “further comprising a search power component that includes a search power of the user”.
On the other hand, in the same field of endeavor, Toriwaki teaches, further comprising a search power component that includes a search power of the user ([Page 1]: As shown in FIG. 1A, a search result display device 101 receives a search condition and searcher identification information from a searcher's terminal device 102 (step S101). Thereafter, the proficiency level associated with the received identification information of the searcher is acquired by referring to the database (step S102) [The proficiency level corresponds to the search power]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Poreh and Debickes to incorporate the teachings of Toriwaki to include “further comprising a search power component that includes a search power of the user.”
The motivation for doing so would be to give an appropriate answer to the customer based on the proficiency level, and to improve the customer’s satisfaction, as recognized by Toriwaki ([Page 1] of Toriwaki: For example, if a searcher cannot obtain necessary information from information that matches his / her proficiency level, the searcher cannot answer information that does not match his / her proficiency level. In this case, it is not possible to improve the productivity of the problem solving of the support business, and it is impossible to immediately give an appropriate answer to the customer and to improve the customer satisfaction).

Regarding Claim 17, the combined teachings of Poreh, Debickes, and Toriwaki disclose the search engine of claim 16.
 Toriwaki further teaches wherein the search power corresponds to a power value or a proficiency level that indicates how good the user is in performing a keyword-based search on the search engine ([Page 1]: As shown in FIG. 1A, a search result display device 101 receives a search condition and searcher identification information from a searcher's terminal device 102 (step S101). Thereafter, the proficiency level associated with the received identification information of the searcher is acquired by referring to the database (step S102).

Regarding Claim 18, the combined teachings of Poreh, Debickes, and Toriwaki disclose the search engine of claim 16.
Toriwaki further teaches wherein the search power is generated based on one or more searching activities of the user in one or more categories of digital content items on the search engine ([Page 1]: As shown in FIG. 1A, a search result display device 101 receives a search condition and searcher identification information from a searcher's terminal device 102 (step S101). Thereafter, the proficiency level associated with the received identification information of the searcher is acquired by referring to the database (step S102)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168